Citation Nr: 1201348	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for arteriosclerotic heart disease, status post triple bypass graft.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.

3.  Entitlement to an evaluation in excess of 30 percent for bilateral pes cavus.

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from April 1957 to April 1961, and from July 1962 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duties to notify and assist the Veteran regarding his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Evaluation

The Veteran was last examined with regard to his heart condition in February 2009; examinations for other conditions date to 2005.  Updated findings are required to ensure full and fair consideration of the Veteran's claims; he has reported worsening of all conditions.

The RO did attempt to obtain updated findings with regard to the heart in January 2011; the VA medical center (VAMC) cancelled the appointment, stating that the Veteran had failed to report.  In April 2011 correspondence, however, the Veteran asserted that he had contacted the VAMC and explained that due to illness, he could not appear.  He requested rescheduling from the VAMC; this request was apparently never received by the RO.  Good cause having been shown, rescheduling is warranted.

Further, given the passage of time and the dearth of records over the time between rating and now, efforts should be made to obtain relevant treatment records from private and VA providers.  On remand, the Veteran should be asked to identify such and provide either records or appropriate releases to assist with supplementing the claims file.

Pes Cavus and Right Ear Hearing Loss

In the August 2005 decision, VA denied an increased evaluation for pes cavus and service connection for right ear hearing loss.  In July 2006 correspondence, the Veteran disagreed with these determinations.; he titled his letter "notice of my appeal of your decision," and specifically referenced these issues in addition to the heart and erectile dysfunction evaluations.

In August 2006 correspondence, the RO informed the Veteran that his written disagreement had been received, and provided him with additional information regarding the appeals process.  The letter asked him to elect a traditional or Decision Review Officer (DRO) appeals process.  Very clearly, VA accepted the July 2006 letter as a notice of disagreement (NOD).  The Veteran responded and elected review by a DRO.

Then, inexplicably, in February 2007 the RO rescinded its acceptance of the NOD, stating that the Veteran had failed to specify which issues he wished to appeal.  The Veteran then submitted a new NOD in which he referred only to the heart condition and erectile dysfunction.  A statement of the case was issued with regard to those claims in April 2009.  The Veteran in May 2009 requested an extension of time in which to file his substantive appeal, due to his wife's illness.  Apparently this particular nonspecific letter was sufficient for the RO, as it was accepted as a substantive appeal for all issues listed on the SOC.

The RO's actions in rescinding acceptance of the timely filed July 2006 NOD are unconscionable.  The Veteran clearly expressed his disagreement with specific aspects of the August 2005 decision and sought appellate review.  The NOD was clearly adequate.  38 C.F.R. § 20.201.  Further, regardless of any deficiencies, the RO accepted the document and proceeded to process the appeal.  The Veteran in fact continued to address his pes cavus claim in correspondence.  The claims with regard to service connection of right ear hearing loss and evaluation of pes cavus are considered to be in appellate status following the filing of a valid and timely NOD in July 2006.

When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, in light of the extensive confusion regarding the status of the Veteran's claims since August 2005, the Veteran should be afforded compliant notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Request that the Veteran identify all medical care providers for the period of August 2005 to the present.  He must be asked to provide properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all identified private providers.

Upon receipt of such, VA must make all required efforts to obtain complete, relevant records from identified private, VA, or other sources, consistent with 38 C.F.R. § 3.159. 

The Veteran should be informed that in the alternative, he may supply the records to VA himself.

3.  Schedule the Veteran for a VA heart examination.  All required testing, to include obtaining a METS level, must be performed.  The examiner must describe the current status of the Veteran's service connected disability, to include commenting on the impact of the condition on occupational functioning.

4.  Schedule the Veteran for a VA foot examination.  All required testing must be performed.  The examiner must describe the all current manifestations of the service connected disability, as well as describing the current status of the disability, to include commenting on the impact of the condition on occupational functioning.

5.  Schedule the Veteran for a VA genitourinary examination.  All required testing must be performed.  The examiner must describe the current status of the Veteran's service connected disability, to include description of any physical deformity.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



